                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                   No. 5:20-cv-443-BO

MARIE LEONARD,                                  )
                                                )
                                                )
                Plaintiff,                      )
                                                )
        V.                                      )                       ORDER
                                                )
C.R. BARD, INC. and BARD                        )
PERIPHERAL VASCULAR, INC.                       )
                                                )
                Defendants.                     )



        This matter is before the Court on the parties' joint motion fDE 38] to stay discovery and

all pretrial deadlines.

        A district court has inherent authority to manage its docket to promote "economy of time

and effort for itself: counsel, and for litigants.'' Landis v. iV. Am. Co., 299 lJ.S. 248, 254~55 (1936).

When determining whether to stay proceedings, a district court generally considers ''( 1) the

interests of judicial economy: (2) hardship and equity to the moving party if the action is not

stayed; and (3) potential prejudice to the non-moving party." Johnson v. DePuy Orthopaedics,

Inc, No. 3:12-CV-2274-JFA, 2012 WL 4538642, at '2 (D.S.C:. Oct. I, 2012) (citation omitted).

The Court, having considered these factors, finds that a stay is \varranted.

        Accordingly, the motion to stay discovery and all pretrial deadlines rDE 38] is GRANTED.

This action is STAYED for ninety days after the entry of the order while parties pursue settlement

discussions.




             Case 5:20-cv-00443-BO Document 39 Filed 11/05/20 Page 1 of 2
SO ORDERED, this   ____!i._   day of November, 2020.



                                    TRENCE W. BOYL
                                    CHIEF UNITED STATES




                                       2
 Case 5:20-cv-00443-BO Document 39 Filed 11/05/20 Page 2 of 2
